Citation Nr: 1101787	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the residuals of 
exposure to fuel and petroleum vapors, including the residuals of 
a head injury sustained in a post-service motorcycle accident.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from August 1980 to March 25, 
1983.

This case was previously before the Board of Veterans' Appeals 
(Board) in September 2007, June 2008, and January 2010.  Each 
time, it was remanded for further development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for the residuals of a motor 
vehicle accident due to fuel and vapor intoxication.  Thereafter, 
the case was returned to the Board for further appellate action.

The Veteran contends that he sustained a head injury in a 
postservice motorcycle accident.  He maintains that the accident 
was due to chemical intoxication caused by his exposure to fuel 
and petroleum vapors in service.  To date, the Veteran's claim 
has been characterized, as entitlement to service connection for 
the residuals of exposure to fuel and petroleum vapors.  However, 
a review of the evidence shows that in September1983, the RO 
denied the Veteran's claim of entitlement to service connection 
for the residuals of a head injury.  The Veteran was notified of 
that decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate an 
appeal.  Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C. § 4005 (1982) (codified as 
amended at 38 U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. § 19.192 
(1983) (codified as revised at 38 C.F.R. § 20.1103 (2010)).   The 
Veteran now seeks to reopen that claim.  Therefore, on the title 
page, the Board has recharacterized the issue to more accurately 
reflect the essence and procedural history of the Veteran's 
claim.  

Unfortunately, after reviewing the record, the Board finds that 
still additional development of the Veteran's case is warranted 
prior to further consideration by the Board.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.

REMAND

In September 1983, the RO denied the Veteran's claim of 
entitlement to service connection for the residuals of a closed 
head injury, because his head injury did not occur during 
service.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002) which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new and 
material evidence, the Board must first determine whether the 
Veteran has, in fact, presented new and material evidence under 
38 C.F.R. § 3.156 (2010).  New evidence means existing evidence 
not previously submitted to VA decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the development 
of his claim has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Evidence added to the record since the RO's September 1983 
decision includes medical articles from the internet, concerning 
the effects of exposure to chemicals upon health; an August 2010 
statement from a social worker at the Counseling and Development 
Center, Inc.; a September 2010 statement from the Veteran's 
probation and parole officer; and a social worker at the Price 
County Department of Health and Human Services.  Those records 
appear to be pertinent to the Veteran's request to reopen his 
claim of entitlement to service connection for the residuals of 
exposure to fuel and petroleum vapors, including the residuals of 
a head injury sustained in a post-service motorcycle accident.  
However, they have not been referred to the RO for review, and 
there is no evidence on file that the Veteran or his 
representative has waived his right to have those records 
reviewed by the RO prior to the Board.  38 C.F.R. § 20.1304(c) 
(2010).

A review of the evidence shows that the Veteran receives Social 
Security benefits.  In its January 2010 remand, the Board 
directed the RO to obtain a copy of the Veteran's records from 
the Social Security Administration, including a copy of the 
decision awarding him those benefits.  While a number of medical 
records have been obtained, a copy of the award letter and the 
disabilities upon which those benefits are based has not been 
associated with the claims folder.  The failure to obtain the 
award letter suggests a lack of compliance with the orders in the 
January 2010 remand.  

As a matter of law, the Veteran has a right to compliance with 
the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  A lack of compliance may result in prejudice to the 
Veteran.  However, where a Veteran has not been harmed by an 
error in a Board determination, the error is not prejudicial.  
Id.  In this case, the Board cannot say, based on the record 
before it, that the Veteran has not been harmed by VA's failure 
to obtain a copy of his Social Security award letter. Therefore, 
an additional request for that award letter is warranted.  

On at least two occasions during the course of the appeal, the 
Veteran was scheduled for a hearing at the RO before a member of 
the Board.  However, the Veteran was unable to report for those 
hearings, because he was incarcerated.  In April 2008, the 
Veteran indicated that he would not be able to report for a 
hearing for several years, until his release from prison.  
However, he suggested that he was still interested in having a 
hearing at that time.  In April 2008, the Veteran's Law Judge, 
who was scheduled to chair the hearing, stated that it would be 
unreasonable to reschedule a new hearing so long as the Veteran 
was incarcerated.  Accordingly, the Veteran's motion for a new 
hearing was denied.

In September 2010, the Veteran's Probation and Parole Agent 
reported that on February 15, 2010, the Veteran had been released 
from prison.  Inasmuch as a final decision has not been issued 
with respect to his appeal, the Veteran may now be scheduled for 
his requested hearing.

In light of the foregoing, the case is REMANDED for the following 
actions:

1.  Request that the Social Security 
Administration provide a copy of the letter 
awarding the Veteran Social Security 
benefits, as well as documentation showing 
the date and type of the award, e.g., 
disability, retirement, or Supplemental 
Security Income.  If the Veteran receives 
disability benefits, the disabilities 
associated with that award must be 
identified.  If no Social Security benefits 
have been awarded to the Veteran, that fact 
must be confirmed in writing.

Efforts to obtain such records must continue 
until it is determined that they do not exist 
or that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or agency 
from whom they are sought.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  When the actions requested in part 1 have 
been completed, schedule the Veteran for a 
hearing at the RO before a member of the 
Board.  If the Veteran fails to report for 
that hearing, documentation should be 
obtained which shows that notice scheduling 
the hearing was sent to his last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  When the actions requested in parts 1 and 
2 have been completed, undertake any other 
indicated development.  Then, review the 
entire record and readjudicate the issue of 
whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for the residuals of 
exposure to fuel and petroleum vapors, 
including the residuals of a head injury 
sustained in a post-service motorcycle 
accident. 

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


